


EXHIBIT 10.33
DIAMOND RESORTS PARENT, LLC

2012 EQUITY INCENTIVE PLAN


October 15, 2012


1.
Establishment and Purpose.

The Diamond Resorts Parent, LLC 2012 Equity Incentive Plan (the “Plan”) is
established by Diamond Resorts Parent, LLC, a Nevada limited liability company
(the “Company”) to promote the financial interests of the Company, including its
growth and performance, by encouraging persons eligible to participate in the
Plan to acquire an ownership position in the Company, enhancing the ability of
the Company and its subsidiaries to attract and retain persons eligible to
participate in the Plan, providing persons eligible to participate in the Plan
with a way to acquire or increase their proprietary interest in the Company's
success, motivating eligible persons to achieve the long-term Company goals, and
aligning eligible persons’ interests with those of the Company’s equityholders.
The Plan shall be effective as of October 15, 2012. The Plan supersedes and
replaces any equity incentive or similar plan previously adopted by the Company.
Unless the Plan is discontinued earlier as provided herein, no Award shall be
granted hereunder on or after the date 10 years after the Effective Date.


In addition to terms elsewhere defined herein, certain terms used herein are
defined as set forth in Section 7 hereof.


2.
Administration; Eligibility.

The Plan shall be administered by the Administrator. As used herein, the term
“Administrator” means the Board or any committee established by the Board to
administer the Plan.


The Administrator shall have plenary authority to grant Awards pursuant to the
terms of the Plan to Eligible Individuals. Participation shall be limited to
such persons as are selected by the Administrator. Awards may be granted as
alternatives to, in exchange or substitution for, or replacement of, awards
outstanding under the Plan or any other plan or arrangement of the Company or a
Subsidiary (including a plan or arrangement of a business or entity, all or a
portion of which is acquired by the Company or a Subsidiary). The provisions of
Awards need not be the same with respect to each Participant.


Among other things, the Administrator shall have the authority, subject to the
terms of the Plan:


(a)
to select the Eligible Individuals to whom Awards may from time to time be
granted;

(b)
to determine whether and to what extent Unit Awards are to be granted hereunder;

(c)
to determine the number of Units to be covered by each Award granted hereunder;

(d)
to approve forms of agreement for use under the Plan;

(e)
to determine the terms and conditions, not inconsistent with the terms of this
Plan, of any Award granted hereunder (including, but not limited to, any vesting
restriction or limitation, any vesting acceleration or forfeiture waiver and any
right of repurchase, right of first refusal




--------------------------------------------------------------------------------






or other transfer restriction regarding any Award and Units relating thereto,
based on such factors or criteria as the Administrator shall determine);
(f)
subject to Section 6(a), to modify, amend or adjust the terms and conditions of
any Award, at any time or from time to time, including, but not limited to, with
respect to performance goals and targets applicable to performance-based Awards
pursuant to the terms of the Plan;

(g)
to determine to what extent and under what circumstances Units and other amounts
payable with respect to an Award shall be deferred;

(h)
to determine the Fair Market Value; and

(i)
to determine the type and amount of consideration to be received by the Company
for any Unit Award issued under Section 4.

The Administrator shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.


Except to the extent prohibited by applicable law, the Administrator may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any portion of its responsibilities
and powers to any other person or persons selected by it. Any such allocation or
delegation may be revoked by the Administrator at any time. The Administrator
may authorize any one or more of their members or any officer of the Company to
execute and deliver documents on behalf of the Administrator.


Any determination made by the Administrator or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Administrator or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Administrator or any
appropriately delegated officer pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Company and Participants.


No member of the Administrator, and no officer of the Company, shall be liable
for any action taken or omitted to be taken by such individual or by any other
member of the Administrator or officer of the Company in connection with the
performance of duties under this Plan, except for such individual’s own willful
misconduct or as expressly provided by law.


3.
Units Subject to Plan.

Subject to adjustment as provided in this Section 3, the aggregate number of
Units which may be delivered under the Plan shall not exceed 112.227 Units.


To the extent any Units covered by an Award are not delivered to a Participant
or beneficiary thereof because the Award expires, is forfeited, canceled or
otherwise terminated, or the Units are not issued and delivered because the
Award is settled in cash or used to satisfy the applicable tax withholding
obligation, such Units shall not be deemed to have been delivered for purposes
of determining the maximum number of Units available for delivery under the
Plan.







2

--------------------------------------------------------------------------------






In the event of any Unit dividend, unit split, combination or exchange of units,
recapitalization or other similar change in the capital structure of the
Company, corporate separation or division of the Company (including, but not
limited to, a split-up, spin-off, split-off or distribution to Company members
other than a normal cash dividend), or other event involving the Company and
having an effect similar to any of the foregoing, the Administrator shall make
such substitution or adjustments in the (A) number and kind of units that may be
delivered under the Plan, provided such units shall be nonvoting, (B) additional
maximums imposed in the immediately preceding paragraph, (C) number and kind of
units subject to outstanding Awards, provided such units shall be nonvoting, and
(D) other characteristics or terms of the Awards as it may determine appropriate
in its sole discretion to equitably reflect such corporate transaction, share
offering or other event.


4.
Unit Awards.

Unit Awards may be directly issued under the Plan (without any intervening
options), subject to such terms, conditions, performance requirements,
restrictions, forfeiture provisions, contingencies and limitations as the
Administrator shall determine. Unit Awards may be issued which are fully and
immediately vested upon issuance or which vest in one or more installments over
the Participant’s period of employment or other service to the Company or upon
the attainment of specified performance objectives, or the Company may issue
Unit Awards which entitle the Participant to receive a specified number of
vested Units upon the attainment of one or more performance goals or service
requirements established by the Administrator.


Units representing a Unit Award shall be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
issuance of one or more certificates (which may bear appropriate legends
referring to the terms, conditions and restrictions applicable to such Award).
The Administrator may require that any such certificates be held in custody by
the Company until any restrictions thereon shall have lapsed and that the
Participant deliver a stock power, endorsed in blank, relating to the Units
covered by such Award.


A Unit Award may be issued in exchange for any consideration which the
Administrator may deem appropriate in each individual instance, including,
without limitation:


(i)
cash or cash equivalents;

(ii)
past services rendered to the Company or any Affiliate; or

(iii)
future services to be rendered to the Company or any Affiliate.

A Unit Award that is subject to restrictions on transfer and/or forfeiture
provisions may be referred to as an award of “Restricted Unit.”


5.
Change in Control Provisions.

(a)
Impact of Event. In the event of a Change in Control of the Company, except as
may otherwise be provided in any particular Unit Award or similar agreement,
outstanding Awards shall be subject to any agreement of merger or reorganization
that effects such Change in Control, which agreement shall provide for one or
any combination of the following:






3

--------------------------------------------------------------------------------






(i)
The continuation of the outstanding Awards by the Company, if the Company is the
surviving company;

(ii)
The assumption of the outstanding Awards by the surviving company or its parent
or subsidiary;

(iii)
The substitution by the surviving company or its parent or subsidiary of
equivalent awards for the outstanding Awards; and

(iv)
With respect to any outstanding Award, the repurchase by the Company or by the
buyer of the vested portion of any such outstanding Award in connection with the
Change in Control; provided that the Company shall have the right to determine
the treatment of the outstanding Awards, including, without limitation,
determining that each outstanding Award (or any portion of any outstanding
Award) that is not vested or exercisable may be terminated and cancelled, with
or without payment of any consideration.

(b)
Definition of Change in Control. For purposes of the Plan, a “Change in Control”
shall mean (i) the sale, lease, transfer, conveyance or other disposition, in
one transaction or a series of related transactions, of all or substantially all
of the assets of the Company and its Subsidiaries, taken as a whole, (ii) the
sale, transfer, conveyance or other disposition, in one transaction or a series
of related transactions, of the outstanding equity securities of the Company or
DRC, (iii) the merger, consolidation, recapitalization or reorganization of the
Company or DRC with another Person, in each case in clauses (ii) and (iii) above
under circumstances in which the direct or indirect holders of the voting power
of outstanding equity securities, immediately prior to such transaction, are no
longer, in the aggregate, the “beneficial owners” (as such term is defined in
Rule 13d-3 and Rule 13d-5 promulgated under the Securities Exchange Act of 1934,
as amended), directly or indirectly through one or more intermediaries, of more
than fifty percent (50%) of the voting power of the outstanding equity
securities of the surviving or resulting corporation or acquirer, as the case
may be, immediately following such transaction, or (iv) any other event, if any,
specifically designated in any particular Unit Award or similar agreement. A
sale (or multiple related sales) of DRC (whether by way or merger,
consolidation, reorganization or sale of all or substantially all assets or
securities) shall be deemed a Change in Control.

6.
Miscellaneous.

(a)
Amendment. The Board may amend, alter, or discontinue the Plan or any Unit Award
agreement granted hereunder, but no amendment, alteration or discontinuation
shall be made which would adversely affect the rights of a Participant under an
Award theretofore granted without the Participant’s consent (not to be
unreasonably withheld), except such an amendment that is made (i) to avoid an
expense charge to the Company, DRC or any of their Affiliates, (ii) to permit
the Company, DRC or any of their Affiliates a deduction under the Code, (iii) to
permit one of the actions described in Section 5(a) above to occur in connection
with a Change in Control, or (iv) in connection with a termination of the Plan
if such termination is intended to comply with Treas. Reg. Section
1.409A-3(j)(4)(ix). No such amendment shall be made without the approval of the
Company’s members to the extent such approval is required by law, or any
agreement.






4

--------------------------------------------------------------------------------






The Administrator may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall adversely affect the
rights of the holder thereof without the holder’s consent.


(b)
Unfunded Status of Plan. It is intended that this Plan be an “unfunded” plan for
incentive and deferred compensation.

(c)
General Provisions.

(i)
The Administrator may require each person purchasing or receiving Units pursuant
to an Award to represent to and agree with the Company in writing that such
person is acquiring the Units without a view to the distribution thereof. If the
Units are certificated, the certificates for such Units may include any legend
which the Administrator deems appropriate to reflect any restrictions on
transfer.

All certificates for any Units or other securities delivered under the Plan
shall be subject to such transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange or market on which the Units
or other securities are then listed and any applicable Federal or state
securities law, and the Administrator may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.


(ii)
Nothing contained in the Plan shall prevent the Company or any Affiliate from
adopting other or additional compensation arrangements for its employees.

(iii)
The adoption of the Plan shall not confer upon any employee, director,
consultant or advisor any right to continued employment, directorship or
service, nor shall it interfere in any way with the right of the Company or any
Subsidiary or Affiliate to terminate the employment or service of any employee,
consultant or advisor at any time.

(iv)
No later than the date as of which an amount first becomes includible in the
gross income of the Participant for Federal income tax purposes with respect to
any Award under the Plan, the Participant shall pay to the Company or the
applicable Employer, or make arrangements satisfactory to the Company regarding
the payment of, any Federal, state, local or foreign taxes of any kind required
by law to be withheld with respect to such amount. Unless otherwise determined
by the Administrator, withholding obligations may be settled with Units,
including a Unit that is part of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company, its Subsidiaries and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant. The Administrator
may establish such procedures as it deems appropriate for the settlement of
withholding obligations with Units.

(v)
The Administrator shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of Participant’s death are to be paid.






5

--------------------------------------------------------------------------------






(vi)
Any amounts owed to the Company or an Affiliate by the Participant of whatever
nature may be offset by the Company from the value of any Units, cash or other
thing of value under this Plan or an agreement to be transferred to the
Participant, and no Units, cash or other thing of value under this Plan or an
agreement shall be transferred unless and until all disputes between the Company
and the Participant have been fully and finally resolved and the Participant has
waived all claims to such against the Company or an Affiliate.

(vii)
The grant of an Award shall in no way affect the right of the Company or any of
its Subsidiaries to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

(viii)
If any payment or right accruing to a Participant under this Plan (without the
application of this Section 6(c)(viii)), either alone or together with other
payments or rights accruing to the Participant from the Company, DRC, their
Subsidiaries or Affiliates (“Total Payments”) would constitute an “excess
parachute payment” (as defined in Section 280G of the Code and regulations
thereunder), such payment or right shall be reduced to the largest amount or
greatest right that will result in no portion of the amount payable or right
accruing under this Plan being subject to an excise tax under Section 4999 of
the Code or being disallowed as a deduction under Section 280G of the Code;
provided, however, that the foregoing shall not apply to the extent provided
otherwise in an Award or in the event the Participant is party to an agreement
with the Company, any of its Subsidiaries or an Affiliate that explicitly
provides for an alternate treatment of payments or rights that would constitute
“excess parachute payments.” The determination of whether any reduction in the
rights or payments under this Plan is to apply shall be made by the
Administrator in good faith after consultation with the Participant, and such
determination shall be conclusive and binding on the Participant. The
Participant shall cooperate in good faith with the Administrator in making such
determination and providing the necessary information for this purpose. The
foregoing provisions of this Section 6(c)(viii) shall apply with respect to any
person only if, after reduction for any applicable Federal excise tax imposed by
Section 4999 of the Code and Federal income tax imposed by the Code, the Total
Payments accruing to such person would be less than the amount of the Total
Payments as reduced, if applicable, under the foregoing provisions of this Plan
and after reduction for only Federal income taxes..

(ix)
To the extent that the Administrator determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Administrator in its discretion may
modify those restrictions as it determines to be necessary or appropriate to
conform to applicable requirements or practices of jurisdictions outside of the
United States.

(x)
The headings contained in this Plan are for reference purposes only and shall
not affect the meaning or interpretation of this Plan.

(xi)
If any provision of this Plan shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not effect any other






6

--------------------------------------------------------------------------------






provision hereby, and this Plan shall be construed as if such invalid or
unenforceable provision were omitted.
(xii)
This Plan shall inure to the benefit of and be binding upon each successor and
assign of the Company. All obligations imposed upon a Participant, and all
rights granted to the Company hereunder, shall be binding upon the Participant’s
heirs, legal representatives and successors.

(xiii)
This Plan and each agreement granting an Award constitute the entire agreement
with respect to the subject matter hereof and thereof, provided that in the
event of any inconsistency between this Plan and such agreement, the terms and
conditions of the Plan shall control.

(xiv)
In the event of a Public Offering, a Participant (A) shall, at the request of
the Company, sign one or more customary lock-up agreements, and (B) shall not,
during the period requested by the underwriters managing the registered Public
Offering, effect any public sale or distribution of Units (or, if applicable,
shares of stock) received, directly or indirectly, as an Award or pursuant to
the settlement of an Award.

(xv)
None of the Company, DRC, any of their Affiliates or the Administrator shall
have any duty or obligation to disclose affirmatively to a record or beneficial
holder of Unit or an Award, and such holder shall have no right to be advised
of, any material information regarding the Company or any Affiliate at any time
prior to, upon or in connection with receipt or the exercise of an Award or the
Company’s purchase of Unit or an Award from such holder in accordance with the
terms hereof.

(xvi)
This Plan, and all Awards, agreements and actions hereunder, shall be governed
by, and construed in accordance with, the laws of the State of Nevada(other than
its law respecting choice of law).

(xvii)
To the extent applicable and notwithstanding any other provision of this Plan,
this Plan and Awards hereunder shall be administered, operated and interpreted
in accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation, any
such regulations or other guidance that may be issued after the date on which
the Board approves the Plan; provided, however, in the event that the
Administrator determines that any amounts payable hereunder may be taxable to a
Participant under Code Section 409A and related Department of Treasury guidance
prior to the payment and/or delivery to such participant of such amount, the
Company may (i) adopt such amendments to the Plan and related Awards, and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Administrator determines necessary or appropriate
to preserve the intended tax treatment of the benefits provided by the Plan and
Awards hereunder and/or (ii) take such other actions as the Administrator
determines necessary or appropriate to comply with or exempt the Plan and/or
Awards from the requirements of Code Section 409A and related Department of
Treasury guidance, including such Department of Treasury guidance and other
interpretive materials as may be issued after the date on which the Board
approves the Plan. The Company and its Affiliates






7

--------------------------------------------------------------------------------






make no guarantees to any person regarding the tax treatment of Awards or
payments made under the Plan, and, notwithstanding the above provisions and any
agreement or understanding to the contrary, if any Award, payments or other
amounts due to a Participant (or his or her beneficiaries, as applicable)
results in, or causes in any manner, the application of an accelerated or
additional tax, fine or penalty under Code Section 409A or otherwise to be
imposed, then the Participant (or his or her beneficiaries, as applicable) shall
be solely liable for the payment of, and neither the Company nor any of its
Affiliates shall have any obligation or liability to pay or reimburse (either
directly or otherwise) the Participant (or his or her beneficiaries, as
applicable) for, any such additional taxes, fines or penalties.
7.
Definitions.

For purposes of this Plan, the following terms are defined as set forth below:


(a)
“Affiliate” means a corporation or other entity controlled by the Company and
designated by the Administrator as such. For the avoidance of any doubt, unless
otherwise determined by the Administrator, each of DRC and Hospitality
Management and Consulting Services, LLC shall be deemed to be an Affiliate of
the Company.

(b)
“Award” means a Unit Award.

(c)
“Beneficial Owner” has the meaning given to such term in Rule 13d-3 of the
Securities Exchange Act of 1934.

(d)
“Board” means the Board of Managers of the Company.

(e)
“Cause” (1) with respect to a Participant who has an employment or similar
agreement with the Employer, which agreement defines the term “Cause”, the term
“Cause” for purposes of the Plan shall have the meaning assigned to such terms
in such employment or similar agreement, and (2) with respect to each other
Participant, “Cause “ means that such Participant has (i) committed a material
act of dishonesty related to his job duties, (ii) committed an act or acts of
fraud, moral turpitude or constituting a felony (other than relating to the
operation of a motor vehicle), (iii) breached any provision of any agreement
between the Participant and the Employer and/or taken or failed to take any
action in contravention of the Employer’s governing documents, (iv) breached any
restrictive covenants set forth in any agreement between the Participant and the
Employer (notwithstanding the foregoing clause (iii)), (v) engaged in any
intentional act or gross negligence, (vi) refused, after notice thereof, to
perform specific reasonable directives from any officer to whom the Participant
reports that are reasonably consistent with the scope and nature of his duties
and responsibilities, as set forth herein, (vii) engaged in use of illegal drugs
at the workplace, (viii) refused, upon request by the Employer (which request
may be provided by the Employer in the Employer’s sole discretion at any time
while the Participant is employed by the Employer) to be screened or tested for
drug use, (ix) engaged in dishonesty during Participant’s hiring process, or (x)
failed to disclose to the Employer any conflict of interest. The decision to
terminate a Participant’s employment for Cause, to take other action or to take
no action in response to any occurrence shall be in the sole and exclusive
discretion of the Employer. A Participant’s employment by the Employer also
shall be deemed terminated






8

--------------------------------------------------------------------------------






for Cause if the Participant resigns from the Employer and the Employer
determines in good faith that one or more of the events described above existed
as of the time of such resignation.
(f)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

(g)
“Commission” means the Securities and Exchange Commission or any successor
agency.

(h)
“Company” means Diamond Resorts Parent, LLC, a Nevada limited liability company.

(i)
“DRC” means Diamond Resorts Corporation, a Maryland corporation

(j)
“Disabled or Incapacitated” means the inability, due to a physical or mental
impairment or any other condition, to perform the essential functions of
Participant’s job, with or without a reasonable accommodation, for thirty (30)
consecutive calendar days or for ninety (90) calendar days during any twelve
(12)-month period irrespective of whether such days are consecutive, as
determined by the Administrator.

(k)
“Effective Date” means October 15, 2012.

(l)
“Eligible Individual” means (i) an officer or employee of the Company or any of
its Subsidiaries, and (ii) Stephen J. Cloobeck, David F. Palmer and Lowell D.
Kraff in connection with the Awards to be granted to such individuals in lieu
of, and not in addition to, the option grants outlined in that certain letter
agreement, dated July 21, 2011, by and among the Company, Wellington,
Guggenheim, Silver Rock, CDP and 1818 Partners (each as defined therein).

(m)
“Employer” means the Company, DRC or any of their Affiliates.

(n)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

(o)
“Fair Market Value” means, as of any given date, the fair market value of the
Unit as determined by the Administrator or under procedures established by the
Administrator.

(p)
“LLC Agreement” means the Fifth Amended and Restated Operating Agreement of the
Company, effective as of October 15, 2012, as such agreement may be subsequently
amended in accordance with its terms.

(q)
“Participant” means a person granted an Award.

(r)
“Public Offering” means any sale of equity securities of the Company or DRC
pursuant to a firm commitment underwritten offering (or series of related
offerings) by the Company or DRC (or any of their respective successor entities)
to the public pursuant to an effective registration statement under the
Securities Act, which is underwritten by a nationally recognized investment
bank.

(s)
“Representative” means (i) the person or entity acting as the executor or
administrator of a Participant’s estate pursuant to the last will and testament
of a Participant or pursuant to the laws of the jurisdiction in which the
Participant had his or her primary residence at the






9

--------------------------------------------------------------------------------






date of the Participant’s death; (ii) the person or entity acting as the
guardian or temporary guardian of a Participant; or (iii) the person or entity
which is the beneficiary of the Participant upon or following the Participant’s
death; provided that only one of the foregoing shall be the Representative at
any point in time as determined under applicable law and recognized by the
Administrator.
(t)
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the Commission promulgated
thereunder.

(u)
“Subsidiary” means any company during any period in which it is a “subsidiary
corporation” (as such term is defined in Section 424(f) of the Code) with
respect to the Company.

(v)
“Unit” means a Class B Unit in the Company, having such terms, rights and
obligations as set forth in the LLC Agreement.

(w)
“Unit Award” means an Award made in Units.

In addition, certain other terms used herein have the definitions given to them
in the first places in which they are used.

































10